Deemer, J.
One M. Dwyer was the guardian of Mary L. Murphy. The latter died May 28, 1904. After her death her guardian was garnished by plaintiff as a supposed debtor or as holding certain property belonging to Richard M. Murphy and Eugene A. Murphy, against whom plaintiff held judgments. These judgment defendants were heirs' and legatees of Mary L. Murphy, deceased. D. M. Vannest, a son-in-law of Mary L. Murphy, was on the 13th day of June, 1904, appointed a special administrator of Mary L. Murphy’s estate, but he never qualified as such.' Thereafter, and on July 9, 1904, John Jones was appointed and qualified as administrator of her estate and on the 13th day of July, 1904, he too was garnished by plaintiff. Garnishment was also had on Vannest; but, as he never qualified and never held any money or property belonging to the heirs of the deceased, no attention need be paid to this garnishment. In the meantime, and before July 9, 1904, defendants R. M. and E. A. Murphy -had assigned to various parties, interveners in this ease, all their rights, titles, and interests in and to the estate of Mary L. Murphy, deceased. These assignments were each and all prior to the garnishments of the administrator *748and seem to have been made in good gaith, at least their bona, fides is not questioned, so that this garnishment cuts no figure in the case.
1. Garnishment liability of guardians. But plaintiff contends that his garnishment of the guardian of Mary L. Murphy, although run after her death, was and is sufficient to hold the funds which might eventually Pass 1° her heirs and legatees. It is a general rule that, when property is in custodia legis, the officer holding it is not liable to garnishment. Eood on Garnishment, section 27, and cases cited; Martin v. Davis, 21 Iowa, 535. When such right exists, it is in virtue of some statute, and, as there is no statute in this State authorizing it,' there seems to be no authority for holding a guardian as garnishee. Brooks v. Cook, 8 Mass. 246; Waite v. Osborne, 11 Me. 185; Short v. Moore, 10 Vt. 446; Stout v. LaFollette, 64 Ind. 365.
Administrators and executors may under our statute (Oode, section 3936), be garnished, but not guardians. But it is argued that Dwyer was no longer guardian when garnished, for the reason that his ward was then dead. But this is not so. Although the ward was dead, the guardianship continued for the purpose of settlement until a proper adjustment of the trust in the probate court. State Fair Ass’n v. Terry, 74 Ark. 149 (85 S. W. 87). After the death of the ward he was still an officer of court until discharged, and subject to its control and order. lie was not holding the funds in his hands for the heirs of his ward, but his accountability was to the administrator of his ward’s estate. He could not pay the money in his hands to the heirs of his ward with impunity, and could not close up his trust without accounting under the direction of the court to the administrator of his ward’s estate. While for certain purposes it is held that the estate of an ancestor vests immediately in his heirs, yet this does not entitle them to the personal estate or to any aliquot part thereof unconditionally. It is all subject to administration, and passes as in this case from the guard*749ian to tbe administrator, and not directly to the heirs. But in this case it is plain that the guardian was holding the property when garnished as an officer of court, and, as such, was responsible to the court appointing him and to the administrator, and not to the heirs of his ward. Under no view could he be held as garnishee until discharged as guardian, and, as such discharge could not be had until he had turned the property over to the administrator of Mary L. Murphy’s estate, he was manifestly not subject to garnishment.
2. Same: liability of administrators. When the proper administrator was garnished, the heirs had assigned all their interest in their ancestors’ estate, and as plaintiff had no greater rights in and to the -fund than his debtors had or would have had, he got noth- „ # , ing by that garnishment. The whole proposition here is answered by the suggestion that the property was in custodia legis, while in the hands of the guardian, although his ward was dead, and that there is no provision of statute authorizing the garnishment of a guardian. As we have said, the garnishment of Yannest is of no moment Mechanics’ Bank v. Waite, 150 Mass. 234 (22 N. E. 915); and the garnishment of the administrator was after all the assignments had been made.
Further it is argued that the assignments to interveners are not sufficiently established. This is purely a fact question. Turning to the record, we find that they are properly proved.
The. judgment discharging the garnishees is correct, and is affirmed.